Case: 4:18-cv-00389-HEA Doc. #: 60 Filed: 07/12/19 Page: 1 of 5 PageID #: 444



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION

 RODNEY BROWN,                             )
                                           )
       Plaintiff,                          )
                                           )      Cause No. 4:18-CV-389
 v.                                        )
                                           )
 DONALD J. TRUMP, et al.                   )
                                           )
       Defendants.                         )
                                           )

               DEFENDANTS’ CITY OF ST. LOUIS’S
                                       LOUIS’S UNOPPOSED
              MOTION FOR LEAVE TO FILE ANSWER OUT OF TIME

       Defendants, City of St. Louis (“City”), under Rule 6(b)(1)(B) of the

 Federal Rules of Civil Procedure, moves the Court to grant it leave to file an

 answer to Plaintiffs’ First Amended Complaint (Doc. 22) out of time. In

 support of its motion, Defendant City states as follows:

       1.       Plaintiff filed his initial complaint on March 8, 2018. (Doc. 1).

       2.       Defendant City timely filed a motion to dismiss on April 3, 2018.

 (Doc. 11).

       3.       On April 17, 2018, the Plaintiff filed his First Amended

 Complaint. (Doc. 22).

       4.       On May 1, 2018, Defendant City filed its motion to dismiss, and

 memorandum in support of that motion the First Amended Complaint on

 May 1, 2018. (Docs. 27-28).
Case: 4:18-cv-00389-HEA Doc. #: 60 Filed: 07/12/19 Page: 2 of 5 PageID #: 445



       5.     Plaintiff timely filed his opposition to Defendant City’s motion to

 dismiss on May 7, 2018 (Doc. 39).

       6.     On      January   9,   2019,       undersigned   counsel   entered   his

 appearance on behalf of Defendants City, Boettigheimer, Korte, Steiger, and

 Harden. (Doc. 50).

       7.     This Court ruled on the Defendants’ motion to dismiss on

 March 12, 2019. (Doc. 55)

       8.     Defendant City’s answer to Plaintiff’s First Amended Complaint

 was due on March 26, 2019. Fed. R. Civ. Pro. 15(a)(3).

       9.     On July 10. 2019, counsel for Plaintiff contacted undersigned

 counsel regarding a request for a Rule 16 conference.

       10.    In reviewing the file and considering Plaintiff’s request,

 undersigned counsel realized that no answer had been filed by Defendant

 City after the order on the motion to dismiss.

       11.    Federal Rule of Civil Procedure 6(b)(1)(B) permits a district

 court to extend the time for a party to submit a filing "if the party failed to

 act because of excusable neglect." Fed. R. Civ. Pro. 6(b)(1)(B). Excusable

 neglect is an elastic concept that empowers the court to accept late filings

 caused by inadvertence, mistake, or carelessness, as well as by other

 intervening circumstances beyond a party's control. Chorosevic v. MetLife

 Choices, 600 F.3d 934, 946 (8th Cir. 2010) (citing Pioneer Inv. Serv. Co. v.

 Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 392 (1993)).



                                             2
Case: 4:18-cv-00389-HEA Doc. #: 60 Filed: 07/12/19 Page: 3 of 5 PageID #: 446



       12.    Default judgments are not favored under the law. See Time

 Equip. Rental & Sales, Inc. v. Harre, 983 F.2d 128, 130 (8th Cir. 1993).

 Therefore, a district court does not abuse its discretion when it permits a

 party to file an answer out of time when the answer was not timely filed due

 to inadvertence and oversight, and its untimely filing would not prejudice any

 other party. Chorosevic, 600 F.3d at 946-47 (8th Cir. 2010).

       13.    Defendant City has meritorious defenses to Plaintiffs’ claims. In

 particular, Defendants contest that Plaintiff’s rights were violated or that

 any violation of Plaintiff’s rights that may have existed was part of a

 widespread or persistent pattern of misconduct of which Defendant City was

 aware.

       14.    Defendants’ failure to timely file an answer to Plaintiff's First

 Amended Complaint has not prejudiced Plaintiff in any way. Defendant City

 timely filed motions to dismiss in lieu of an answer to both the original and

 First Amended Complaint.

       15.    Defendants’ proposed answer is attached to this motion as

 Exhibit A.

       16.     Given the foregoing, Defendants request the Court to grant

 leave to file their answer out of time to Plaintiff’s First Amended Complaint.

       17.    Counsel for Defendants has communicated with counsel for

 Plaintiff, and counsel for Plaintiff has indicated that Plaintiff does not object

 to the relief requested by Defendants in this motion.




                                        3
Case: 4:18-cv-00389-HEA Doc. #: 60 Filed: 07/12/19 Page: 4 of 5 PageID #: 447



       WHEREFORE, Defendant City of St. Louis respectfully requests the

 Court to grant it leave to file its answer to Plaintiff’s First Amended

 Complaint out of time, and grant it any such other and further relief the

 Court deems fair and appropriate. Respectfully submitted,


                                            JULIAN BUSH
                                            CITY COUNSELOR

                                          By: /s/ Brandon Laird
                                             Brandon Laird
                                             Assistant City Counselor
                                             Mo Bar No. #65564
                                             City Hall
                                             1200 Market Street, Room 314
                                             St. Louis, Mo 63103
                                             (314) 622-4652
                                             (314) 622-4956 fax
                                             lairdb@stlouis-mo.gov
                                            Attorney for Defendants City
                                            of St. Louis




                                      4
Case: 4:18-cv-00389-HEA Doc. #: 60 Filed: 07/12/19 Page: 5 of 5 PageID #: 448



                         CERTIFICATE OF SERVICE

       I hereby certify this Entry was electronically filed on this 12th day of

 July 2019 with the Court for service by means of Notice of Electronic Filing

 upon all attorneys of record.



                                                      /s/ Brandon Laird
                                                      Brandon Laird
                                                      Assistant City Counselor




                                        5
